Citation Nr: 1202489	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-31 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to a rating in excess of 10 percent for PTSD prior to March 27, 2009. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to August 1995.

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the San Diego, California Regional Office (RO) of the Department of Veterans' Affairs (VA).  An April 2008 rating decision, in pertinent part denied a rating in excess of 10 percent for PTSD.  A March 2010 rating decision awarded a 50 percent but no higher rating for PTSD effective March 27, 2009.  The Veteran had previously indicated that he thought a 30 percent rating was warranted.  He was notified that the grant to 50 percent satisfied that portion of the appeal.  There was no disagreement, and the issue has been recharacterized as set forth on the title page.

The Board notes that on December 14, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that he desired to withdrawal his appeals for service connection for arrhythmia and entitlement to an effective date prior to December 14, 2008 for the assignment of a 40 percent rating for residuals of prostate cancer with chronic radiation cystitis.  Accordingly, these issues are no longer on appeal before the Board.     


FINDINGS OF FACT

1.  Prior to March 27, 2009, the Veteran's PTSD was manifested by symptoms of recurring, distressing thoughts about combat experiences, occasional flashbacks, nightmares, problems sleeping, efforts to avoid thoughts, feelings, activities and situations associated with his combat experiences, tension, anxiety, irritability, angry outbursts, feelings of estrangement from others, hypervigilance, frequent jumpiness and easy startling, occasional panic attacks in crowds or under non-specific pressure, occasional emotional lability with spontaneous crying and some social isolation.  

2.  These symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Occupational and social impairment with reduced reliability and productivity was not shown.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, prior to March 27, 2009, the criteria for a 30 percent, but no higher, rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a VCAA notice letter sent to the Veteran in December 2007, the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  No further notice is required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of VA treatment records, and the report of a QTC psychiatric examination.  Also of record and are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

VA mental health records from November 2006 to September 2007 show that the Veteran received ongoing mental health treatment.  Mental status examinations during this time frame showed that the Veteran was consistently alert and oriented with good hygiene and grooming and a full and appropriate affect.  His mood varied.  Depending on the session, it was found to be dysthymic, tense, irritable, okay, or euthymic.    

During a November 2006 therapy session, the Veteran noted that he had been struggling with distressing physical symptoms.  There was some disappointment with this as he had recently been feeling "back to normal" physically.   The Veteran was having problems with back pain to the point that stood up and walked around during the session, obviously in pain, holding his lower back.  

In February 2006, the Veteran reported interpersonal problems with a subordinate at work who had filed a human resources complaint against him.  The Veteran denied feeling anger and did not believe it would be difficult for him to work with the subordinate while the investigation proceeded.  However, he did express feeling hurt as he had gone out of his way to help someone who he felt was a difficult employee.  

The Veteran also expressed experiencing increased emotional distress related to his son serving in Iraq.  His son was sharing his experiences with him and he visualized in a very vivid way what the son was going through.  Adding to this stress was that the son had recently been in a convoy where another vehicle ahead of his was hit by an IED and two soldiers were seriously wounded.  The Veteran believed he was preparing himself for the possibility that his son might be killed.  

In March 2007, the Veteran talked more about his son's experiences in Iraq and also talked about the conflict with his subordinate.  The Veteran appeared to be coping as well as could be expected.  He had just undergone a performance appraisal, which had gone very well.  A company vice-president had found that the Veteran had improved at not being so intense with co-workers and indicated that the Veteran was viewed as an effective manager.  

On April 13, 2007, the Veteran reported that he continued to have significant health problems and was going to be undergoing surgery.  He noted that as a result of after having the surgery he was going to have to cope with some difficult interactions with his mother.  The Veteran also reported that the conflict with his subordinate at work had resolved, with the human resources department finding that the subordinate did not have a valid claim.  The Veteran indicated that during this stressful period he was able to maintain cordial interactions with the subordinate.  The psychologist noted that given the stressors the Veteran was experiencing with his health, at work and with his son in Iraq, he appeared to be coping well.  He denied depression but admitted to somewhat more anxiety.  He also stated that he was very tired due to a lot of recent work-related travel.  He had cut back on his social activities due to lack of energy but was still doing some things he enjoyed including working out 2 to 3 times per week.  

On April 27, 2007, the Veteran reported that he was experiencing stress and anxiety related to increasing medical problems.  He also described feeling more anxious and less patient at work.  Additionally, he described feeling a little paranoid in that he felt that he was taken advantage of at work.  He noted that he often took on projects that were not really his responsibility.  He also was experiencing increased fatigue, which made him unable to engage in social activities that could help him cope more effectively with health and work-related stress and the resulting anxiety.  

In May 2007, the Veteran reported that he had two surgeries upcoming, which were major stressors.  He also indicated that his son's battalion had taken many heavy hits recently and his son had to cope with the death of men under his command.  His ex-wife had called him recently very upset that a sergeant serving under the son had recently been killed and this was understandably very upsetting to the Veteran.  The Veteran reported that he often had distressing dreams about his son being killed in combat.  He also indicated that offering his son tactical advice had helped him cope with his symptoms.  Additionally, he noted that he was keeping busy, which helped distract him from his distressing thoughts and feelings.  The psychologist found that given the tremendous amount of stress he was experiencing, the Veteran appeared to be coping rather well.  

In June 2007, the Veteran reported that he continued to be frustrated about having to have so many medical visits.  He also reported that he was attempting to overlook what he felt were weaknesses in coworkers and was moving toward trying to accept the work culture as it was.  He noted that he had a supportive colleague who saw things from his perspective and was able to help him sort things out.  The Veteran indicated that he had not had the same success interacting with his mother, as these interactions continued to be quite frustrating.  

In July 2007, the Veteran reported that his son was coming to the U.S. for two weeks of R and R and the Veteran hoped that he had not lost his great personality as a result of his combat experience.  The Veteran regretted how his own combat experience had impacted his life.  

On August 10, 2007, the Veteran reported that his son seemed to be doing well both physically and mentally.  However, he was concerned that a reorganization at work might have a negative impact on him.  The Veteran did state that it was his intention not to be confrontational with his new chief and had made this commitment to his work group.  He had also enlisted the support of a co-worker in handling this situation.  

On August 31, 2007, the Veteran reported that he was concerned that a new employee's decision to leave his workplace may have been due to the Veteran being intense with him.  The Veteran had experienced a great deal of emotional distress for 2 or 3 nights thinking and worrying about this.  The psychologist found that overall the Veteran had appeared to have handled the situation calmly and appropriately even though he did later experience intense emotions.  

In September 2007, the Veteran reported difficulty with a number of his medical issues, which had again made him more socially isolated.  He found it too tiring to go out with new people, such as on dates, whereas he found it more restorative to spend time by himself.  He also reported having a conflict with his supervisor as a result of a reorganization at Northrop Grumman.  He was anticipating that he would have difficulty restraining his intensity in response to the supervisor's difficult behavior.  He noted similarities between his current situation and difficulties he had with supervisors in the military, one of which resulted in him being relieved of his command.  The treating psychologist noted that the Veteran was actively involved in therapy, which appeared to be beneficial. 

In a September 2007 treatment summary, the Veteran's treating psychologist indicated that the Veteran's reported PTSD symptoms included recurring, distressing thoughts about combat experiences, problems sleeping, angry outbursts, feelings of estrangement from others, efforts to avoid thoughts, feelings, activities and situations associated with his combat experiences and being hypervigilant.  He described himself as intimidating to others both socially and professionally and reported that he was sometimes intense with others, both at work and in his personal relationships.  During these episodes he would lose his temper and this could sometimes be frightening to the other person.  He reported that these issues negatively affected his performance at work.  He indicated that in the past, he had been fired from Boeing because he had been harsh and demanding with the people he had been supervising.  Additionally, he had gotten some negative feedback regarding problematic interactions with other employees at his current job.  

The Veteran indicated that he felt a great deal of anger and frustration in relation to dealing with his occupational and social relationships but had never acted out on these feelings.  Overall, he found his personal life unsatisfying.  He did have two sons, one of whom was serving in Iraq, which had been an additional stressor for him, triggering more frequent PTSD symptoms.  The psychologist's diagnostic impression was PTSD and he had assigned a GAF score of 60.  

VA mental health records from July 2008 to March 2009 show ongoing therapy for PTSD.  Mental status examination generally showed that the Veteran was alert and oriented with good hygiene and grooming and appropriate affect, except in March 2009 when affect was noted to be more intense.  Depending on the session, mood was found to be tense, dysphoric, dysthymic or euthymic.  

In July 2008, the Veteran reported that he continued to have extensive health problems including undergoing recent resection of the sigmoid colon.  During his convalescence he realized that much of his exacerbation of his PTSD and the impetus for him to seek therapy resulted from his fears about his son's combat service.  He also briefly touched upon stressors at work.   

In October 2008, the Veteran reported that his mind was somewhat more at ease now that his son was in his second deployment because things had appeared to calm down in Iraq.  He continued to cope with ongoing health issues but had been involved in a new relationship the past few weeks.  He was having some difficulty with expressing irritation and displeasure.  However, he had been able to discuss this with the woman with whom he was involved.  He had also not been as intense in expressing his frustration.  

In January 2009, the Veteran reported that he continued to cope with ongoing serious health issues.  He found it embarrassing to be sick and because of his strong work ethic he had only taken sick time when he was absolutely unable to come to work.  He was also experiencing stress as a result of the reorganization taking place at work.  Additionally, he had decided to end a relationship with a woman who he had dated for several months and was satisfied with this decision.  Further, he was waiting to hear where his son would be stationed in Iraq.  

In February 2009, the Veteran reported that his major stressor was coping with his son being stationed in a particularly dangerous part of Iraq.  Four members of the son's unit had been killed a couple weeks prior.  His ex-wife would call him, crying and hysterical about the situation.  Thus, the Veteran reported an increase in PTSD symptoms.  He also continued to struggle with issues relating to ongoing medical conditions and how much leave to take from work.  Additionally, he reported that he would be attending a reunion of the original Army Rangers in a few weeks and expressed some concern about his reaction to this.  

In March 2009, the Veteran reported that he had attended an Army Ranger reunion.  Although it was a meaningful experience, being with fellow Rangers opened up old wounds.  Thus, he had been experiencing increased PTSD symptoms.  His son's deployment in Iraq was also contributing to his increased symptoms.  Additionally, the Veteran reported that he would most likely retire in June.  He indicated that he felt it was impossible for him to give 100% at work anymore given his medical conditions and the turmoil occurring at the office.  

On March 23, 2009 QTC psychiatric examination, it was noted that the Veteran worked as the Director of Customer Development and Marketing for an aerospace company.  He indicated that he faced a possible layoff due to a general reduction in the work force.  He had been on and off medical leave for years and was contemplating retirement.  

The Veteran had previously been receiving medication for PTSD but had been off of them for the past three years.  He thought that his mental functioning was somewhat worse than it had been a year prior.  He reported that he was experiencing anxiety, irritability, tension, bad dreams, insomnia, frequent jumpiness and easy startling, frequent hyper-alertness, occasional flashbacks to combat experience, recurrent intrusive thoughts of combat, slight impairment of memory consistent with age, occasional panic attacks in crowds or under non-specific pressure, occasional emotional lability with spontaneous crying, heightened anxiety and physiologic reactivity when he encountered reminders of combat, some social isolation with trouble dating and some decrease in energy that might have been associated with physical health problems.  

It was noted that the Veteran attended church occasionally and belonged to a couple of yacht clubs as well as the American Legion and the Elks Club.  He indicated that he got along well with his family and friends.  He handled his own activities of daily living and worked full time.  He drove a car and handled his own money.

Mental status examination showed that the Veteran was neatly dressed in casual clothing and looked younger than his stated age.  He wore a shirt and slacks.  He had good military bearing and good grooming.  He arrived on time for the examination and was polite, cooperative and reliable.  His mood was serious but essentially neutral.  He was not overly anxious, depressed or manic.  He had good spontaneity and eye contact with no panic attacks or obsessive rituals.  He occasionally smiled but rarely laughed.  There was no weeping, agitation or psychomotor agitation.  Thought content was somewhat anxious, consistent with mood and circumstances.  There was no thought disorder.  He was well-focused during the examination and answered all questions promptly and appropriately.  He did serial seven subtractions with just one minor error.  He recalled two out of three objects.  He denied any psychotic symptoms or thoughts of harming himself or others.  He was correctly oriented to time, place and purpose.  His intelligence was in the superior range.  Judgment and insight were intact and there was no impaired reality testing.

The diagnoses were PTSD and panic disorder with agoraphobia.  The current GAF score was 65, representing mild to moderate mental symptoms and impairment.  The examiner commented that the Veteran continued to meet the criteria for a diagnosis of PTSD.  He noted that the Veteran was capable of managing his benefits and had no difficulty with activities of daily living.  He had mild to moderate symptoms and impairment.  He was working full time in an executive position but was somewhat socially isolated.  The examiner felt that with more active pharmacotherapy, along with his current psychotherapy, the Veteran's symptoms could improve.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's left knee disability has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130. 

Pursuant to the General Rating Formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication. 

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

IV.  Analysis

At the outset, the Board notes that the record indicates that the Veteran's claim for increase was received by the RO on October 31, 2007.  As noted above, in the April 2008 decision, the RO denied a higher rating.  The Veteran subsequently appealed and the RO again denied the claim in a June 2009 statement of the case.  In his August 2009 Form 9, the Veteran then specifically indicated that he felt his PTSD should be assigned a 30 percent rating rather than a 10 percent rating.  

In a subsequent March 2010 rating decision, the RO granted a 50 percent rating for the Veteran's PTSD effective March 27, 2009.  The RO found that this award amounted to a complete grant of the benefit sought by the Veteran as he had specifically indicated that he sought the assignment of a lower 30 percent rating.  Given the Veteran's specific August 2009 statement, the Board agrees that by awarding the 50 percent rating, the RO did provide the Veteran a complete grant of the benefit sought from March 27, 2009 forward.  However, since the Veteran's claim for increase for PTSD was received on October 31, 2007, the Board must still decide whether he was entitled to a rating in excess of 10% prior to March 27, 2009.  

The Board finds that for the rating period prior to March 27, 2009, the Veteran's PTSD was best characterized as resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but generally functioning satisfactorily with routine behavior, self-care and conversation normal.  Notably, he clearly had symptoms consistent with this level of impairment including anxiety, infrequent panic attacks, chronic sleep impairment, some suspiciousness and some instances of depressed mood.  Also, it is evident that his work-efficiency was occasionally decreased due to his intense nature and periodic difficulty in relationships with co-workers.  Additionally, he felt some degree of social isolation and difficulty in the social setting that was consistent with a higher, 30 percent rating.

Prior to March 27, 2009, the Board finds that a rating in excess of 30 percent was not warranted, however.  In this regard, there is no indication that the Veteran was experiencing such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long term memory to the point where he was retaining only highly retained material or completely forgetting to complete tasks and impaired judgment.  The Veteran did exhibit some level of disturbance in mood and difficulty in relationships.  However, the Board does not find that this impairment was severe enough to merit assignment of a 50 percent rating as it was not shown to have resulted in significant reduced reliability and productivity.  Notably, the Veteran was able to maintain his high level full time employment during this time-frame even while experiencing major physical health problems, dealing with the stress of his son serving in the combat zone in Iraq and dealing with a significant reorganization of his workplace.  It also appears that he was able to maintain a positive relationship with his son and his ex-wife, to manage a difficult relationship with his mother, to continue relationships with friends and to appropriately deal with the stress of an intimate relationship.  

The Board also notes that the GAF scores assigned to the Veteran prior to March 27, 2009 are most consistent with the assignment of a 30 percent rating, with the treating psychologist assigning a score of 60 in September 2007 and the QTC examiner assigning a score of 65 on March 23, 2009.  Notably, a GAF score between 61 and 70 generally indicates mild symptoms (e.g. depressed mood and insomnia) or some difficulty in social, occupational or school functioning but generally functioning pretty well.  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (1994).  Also a score of 60 is on the very high end of a scale indicative of moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g. few friends, conflicts with peers or co-workers).  Id.  Thus, this level of mild to moderate impairment is most consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but generally functioning satisfactorily.  

The Board has also considered whether the Veteran's claim for increase should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted for the time-frame in question.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Prior to March 27, 2009, a thirty percent but no higher rating is granted for PTSD subject to the regulations governing the payment of monetary awards.
   

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


